DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-13, 16-19, and 21 are pending.
Claims 8 and 16 are newly amended. 
Claims 14-15 and 20 are newly cancelled.

Claims 3-13, 16-19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in previous phone call on 02/11/2022 and in the reply filed on 05/16/2022.

Claims 1-2, drawn to a modified natural killer cell, comprising a phenotype of CD3- CD19- CD14- C56hi CD16dim NKG2D+ CD11c+ CD86+ HLA-DR+ CD83-, are under examination on their merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature judicial exception without significantly more.

In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), which can be found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility), the following analysis of the claims is made:
The claims have been analyzed for eligibility in accordance with their broadest reasonable interpretation.

Regarding claim 1, the claim is directed to a modified natural killer (NK) cell, comprising a phenotype of CD3-CD19-CD14-CD56hiCD16dimNKG2D+CD11c+CD86+HLA-DR+CD83-.
The claim is directed to a composition, which is a statutory category of invention (Step 1: YES).
The claimed modified cell is considered a nature-based product. The cellular surface markers, CD3-CD19-CD14-CD56hiCD16dimNKG2D+CD11c+CD86+HLA-DR+CD83-, are all naturally occurring markers types. The closest naturally occurring counterpart are in vivo NK cell. As evidenced by Poli et al. (Immunology, 2008, previously cited 02/17/2022, hereafter “Poli”), NK cells can have different surface expression markers. For example, Human NK cells can be subdivided into different populations based on the relative expression of CD16 and CD56, those subsets being CD56bright CDdim/- and CD56dim CD16+, respectively (Abstract). These subsets, may also express different markers altogether. For example, CD56bright NK cells express HLA-DR, but do not express CD57, while CD56dim NK cells do not express HLA-DR and do express CD57 (Table 1, p459). Furthermore, the specification of the instant application states that CD56hiCD16dimNKG2D+CD11c+CD86+ HLA-DR+CD83- are obtained by contacting mononuclear cells with IL-12, IL-15, and IL-18 and isolating NK cells possessing both NK cell function and dendritic cell function with that phenotype from population of cultured cells (Specification, paragraph 0073]). As evidence by Poli, at sites of peripheral inflammation, CD56bright NK cells are stimulated by IL-12, IL-15, and IL-18, to produce INF-γ and increase the percentage of TNF-α-producing monocytes (Interactions of CD56bright NK cells with other cells of the immune system, p461). Thus, the conditions that establish NK cells with the phenotype CD56hiCD16dimNKG2D+CD11c+CD86+ HLA-DR+CD83- exist in nature. Thus, as the claim is not considered markedly different than naturally occurring NK cells, the claim is considered to read on a product of nature judicial exception (Step 2A, Prong 1: YES).
The claim does not integrate the product into a practical application because the claim is to the product modified NK cell, per se, not a method of use (Step 2A, Prong 2: NO).
The claim does not recite any elements in addition to a judicial exception, so there are no additional elements that add significantly more to the judicial exceptions (Step 2B: NO).
The claim is patent ineligible.

Regarding claim 2, None of the features/limitation of claim 2 represent a significant structural or physical difference between the claimed product and in vivo NK cells. NK are immune cells that combat tumors and pathogens, and are carried naturally in the blood. Thus, the analysis made above in regards to claim 1 is equally applicable to claim 2. None of the claims are patent eligible.
On balance the relevant factors weigh against eligibility and claims do not qualify as eligible subject matter under 35 U.S.C. § 101.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 remains rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leong et al. (Biol Blood Marrow Transplant, 2014, previously cited 02/17/2022, hereafter “Leong”).
In regards to claim 1, Leong discloses modified natural killer cells (NK cells) pre-activated by being cultured with IL-12, IL-15, and IL-18 (Abstract, p463; Materials and Methods, Assays to Assess CD25 Expression and Function, column 2, p464). Leong also discloses that these cells were derived from peripheral blood mononuclear cells (Materials and Methods, NK Cell Purification and Cell Culture, column 2, p464). Leong further discloses that the cells were purified to be CD3- (Materials and Methods, NK Cell Purification and Cell Culture, column 2, p464), and that some cell subsets were CD56bright (p465, column 1). Leong is silent on whether the modified natural express the other phenotypes of CD19-CD14-CD16dimNKG2D+CD11c+CD86+HLA-DR+CD83-. However, as evidenced by the specification of the instant application, modified NK cells with phenotype of CD3-CD19-CD14-CD56hiCD16dimNKG2D+CD11c+CD86+ HLA-DR+CD83- are obtained by contacting mononuclear cells with IL-12, IL-15, and IL-18 and isolating NK cells possessing both NK cell function and dendritic cell function with that phenotype from population of cultured cells (Specification, paragraph 0073]). Therefore, since the modified of making natural killer cells, as disclosed by Leong, carries out this step the reference cell composition is deemed to inherently possess the phenotype of CD3-CD19-CD14-CD56hiCD16dimNKG2D+CD11c+CD86+HLA-DR+CD83- as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Therefore, Leong anticipates Applicant’s invention as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 remains rejected under 35 U.S.C. 103 as being unpatentable over Leong in view of Lee (WO 2015/100495 A1, 2015, from IDS filed 02/21/2020, previously cited 02/17/2022, hereafter “Lee”).
In regards to claim 2, while Leong teaches that NK cells pre-activated with combinations of IL-12, IL-15, and IL-18 may be useful to enhance anti-tumor and anti-viral NK cell responses (p472, column 1, second paragraph), Leong is silent on whether modified NK cells can be added to a pharmaceutical composition, and whether this pharmaceutical composition also comprises a pharmaceutically acceptable carrier or excipient. However, Lee teaches a modified NK cell that can provide pharmaceutical compositions comprising the engineered natural killer cells and a pharmaceutically acceptable carrier or excipient (paragraph [0007], p2). Lee also teaches that this pharmaceutical composition can be used to treat cancer (paragraph [0008], p2). It would be obvious for a person of ordinary skill in the arts to make a pharmaceutical composition, comprising the modified NK cells as taught by Leong with a pharmaceutically acceptable carrier or excipient, because of the need to treat tumors. Furthermore, because Lee teaches that the pharmaceutical composition can be delivered intravenously (paragraph [0040], p7) and prepared in a variety of way including emulsions or absorbent polymers (paragraph 0041], p8) it can be done with predictable results and a reasonable expectation of success. 
	Therefore, the combined teachings of Leong and Lee render the invention unpatentable as claimed.


Response to Arguments
	Applicant requests that claims 3-21 be rejoined as Applicant asserts that claims 1-2 are allowable (Response, p5).

	Applicant’s request has been considered, but rejoinder of claims 2-21 cannot be considered at this time because claims 1-2 are currently not in a state of allowance.

	Applicant contends that, in regards to the rejection under 35 U.S.C. 101, the prior does not disclose that NK cells were positive for dendritic markers HLA-DR or CD86 (Response, p5).

	Applicant’s argument has been fully considered but is not found persuasive.
As evidenced by Poli above, NK cells can have different surface expression markers. For example, Human NK cells can be subdivided into different populations based on the relative expression of CD16 and CD56, those subsets being CD56bright CDdim/- and CD56dim CD16+, respectively (Abstract). These subsets, may also express different markers altogether. For example, CD56bright NK cells express HLA-DR, but do not express CD57, while CD56dim NK cells do not express HLA-DR and do express CD57 (Table 1, p459). Furthermore, giving the claims their broadest reasonable interpretation in light of the claims and specification, the specification of states that CD56hiCD16dimNKG2D+CD11c+CD86+HLA-DR+CD83- are obtained by contacting mononuclear cells with IL-12, IL-15, and IL-18 and isolating NK cells possessing both NK cell function and dendritic cell function with that phenotype from population of cultured cells (Specification, paragraph 0073]). As evidence by Poli, at sites of peripheral inflammation, CD56bright NK cells are stimulated by IL-12, IL-15, and IL-18, to produce INF-γ and increase the percentage of TNF-α-producing monocytes (Interactions of CD56bright NK cells with other cells of the immune system, p461). Thus, the conditions that establish NK cells with the phenotype CD56hiCD16dimNKG2D+CD11c+CD86+HLA-DR+CD83-, and specifically positive expression of the markers CD86 and HLA-DR, exist in nature.

Applicant further contends that Poli does not disclose that the conditions IL-12, Il-15, and IL-18 exist in nature because according to the cited reference Dalbeth et al., Journal of Immunology, 2004, hereafter “Dalbeth”), NK cells were cultured in media supplemented with IL-12, IL-15, and IL-18 (Response, p6).

Applicant’s arguments have been fully considered but are not found persuasive.
The invention is drawn to a modified NK cell and a pharmaceutical composition comprising administering that cell to a subject in need thereof. A cell administered to the body of a patient must be recognized as a natural component of that body or else the patient’s body would illicit an immune response to the administered cell.
Additionally, while Dalbeth does perform an in vitro experiment, adding the monokines IL-12, IL-15, and IL-18, Dalbeth also states that the concentrations of these monokines were kept low so as to more closely reflect an inflammatory reaction in vivo (p6421, column 1, top paragraph). Therefore, Dalbeth acknowledges that conditions in which NK cells are exposed to IL-12, IL-15, and IL-18 exist in nature, and is trying to mimic those conditions in vitro. As a result, when Poli teaches that NK cells are exposed to IL-12, IL-15, and IL-18 at sites of inflammation, it is understood from the full context of Dalbeth that Poli is referring to conditions that exist in nature.

Applicant contends that Poli also does not disclose the two-step culture condition according to amended claim 8 (Response, p6). Similarly, Applicant contends that Leong is deficient for failing to teach the specific steps as in amended claim 8, and as a result does not disclose cells with the same marker profile (Response, p7-11).

Applicant’s arguments have been fully considered, but are not found persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the culture steps in claim 8, or the table as on Response, p8) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claims 1-2 are not drawn to a method for producing cells, but to subset of cells and a pharmaceutical kit thereof. As above, claim 8 was previously withdrawn (02/17/2022) pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Applicant contends that it would not have been obvious modify the method in view of Lee, arriving at a pharmaceutical composition containing modified NK cells and a carrier or excipient due to the differences in methods between Leong and Applicant (Response, p10).

Applicant’s arguments have been fully considered, but are not found persuasive.
As discussed previously, the method claims are not currently under examination because they were previously withdrawn (02/17/2022) pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Applicant contends that Leong does not describe a modified NK cell that does not include a CD83 cell surface antigen (Response, p10).

Applicant’s arguments have been fully considered, but are not found persuasive.
Leong does not teach that the NK cells were positive for CD83. Therefore, it is understood contextually that these cells are negative for this marker.

Finally, Applicant contends that the teachings of Lee fail to cure the alleged deficiencies in Leong or to provide a method for culturing including the steps of claim 8 (Response, p11).

Applicant’s arguments have been fully considered, but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As above, Leong discloses the composition of claim 1. Leong is relied upon, not to teach that composition, but to provide a motivation to modify the method of Leong and organize that cellular composition into a pharmaceutical composition.
To that end, as above, Lee teaches a modified NK cell that can provide pharmaceutical compositions comprising the engineered natural killer cells and a pharmaceutically acceptable carrier or excipient (paragraph [0007], p2). Lee also teaches that this pharmaceutical composition can be used to treat cancer (paragraph [0008], p2). Therefore, it would be obvious for a person of ordinary skill in the arts to make a pharmaceutical composition, comprising the modified NK cells as taught by Leong with a pharmaceutically acceptable carrier or excipient, because of the need to treat tumors.

Conclusion

	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632